Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US 20170012042).

Regarding claim 1. Fig 7 of Cai discloses A semiconductor structure, comprising:
a semiconductor fin 5a [0040] protruding from a substrate;
an epitaxial source/drain (S/D) feature 30a disposed over the semiconductor fin; and
a first dielectric fin 25a and a second dielectric fin 25b [0066] disposed over the substrate, wherein the semiconductor fin is disposed between the first dielectric fin and the second dielectric fin, 
wherein a first air gap (the enclosed triangular portion between left side wall of 30a and 25a; see also for Fig 8 for air gap formation) is enclosed by a first sidewall (left sidewall of 30a) of the epitaxial S/D feature and the first dielectric fin, and 
wherein a second air gap (the enclosed triangular portion between right side wall of 30a and 25b; see also for Fig 8 for air gap formation) is enclosed by a second sidewall (right sidewall of 30a) of the epitaxial S/D feature and the second dielectric fin.
Further regarding the claim 1. the claimed limitation, “epitaxial”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 2. Cai discloses The semiconductor structure of claim 1, further comprising spacers 6 disposed on portions of the epitaxial S/D feature, the first dielectric fin, and the second dielectric fin, such that the first air gap and the second air gap are each partially defined by the spacers (Fig 7).

Regarding claim 3. Cai discloses The semiconductor structure of claim 2, wherein the spacers include a first dielectric material with a first dielectric constant ([0046]: silicon nitride) and the first dielectric fin and the second dielectric fin each include a second dielectric material different with a second dielectric constant ([0058]: silicon oxynitride), and wherein the first dielectric constant is different from the second dielectric constant [0046]/[0058].

Regarding claim 4. Cai discloses The semiconductor structure of claim 3, wherein the first dielectric constant is greater than the second dielectric constant ([0046]/[0058]: silicon nitride vs silicon oxynitride).

Regarding claim 8. Cai discloses The semiconductor structure of claim 1, wherein the semiconductor fin is defined by a first width [0047] and each of the first and the second dielectric fins is defined by a second width [0067] in a direction substantially perpendicular to a lengthwise direction of the semiconductor fin, and wherein the first width is different from the second width [0047]/[0067].

Regarding claim 9. Cai discloses The semiconductor structure of claim 8, wherein the first width is greater than the second width ([0047]/[0067]: 100nm vs 30nm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 20170012042) in view of Suk (US 9679965).

Regarding claim 16. Cai discloses A method, comprising:
forming a semiconductor fin 5a/5b protruding from a substrate (Fig 1B, [0041]);
forming a dielectric fin 25a/25b adjacent to the semiconductor fin, wherein the dielectric fin is oriented substantially parallel to the semiconductor fin (Fig 5); and
S/D feature 30a/30b contacts a sidewall of the dielectric fin [0079], thereby defining an air gap (Fig 7).
But Cai does not disclose a step of removing a portion of the semiconductor fin to form a source/drain (S/D) recess and forming an S/D feature in the S/D recess.
However, Fig 11 – Fig 13 of Suk discloses a step of removing a portion of the semiconductor fin 110P (Fig 11) to form a source/drain (S/D) recess (Fig 12) and forming an S/D feature 150 in the S/D recess (Fig 13).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cai’s manufacturing method to have the Suk’s method of forming source/drain feature for the purpose of providing enhanced resistance characteristics of channel region with widened source/drain region (col 9, lines 45-48).    

Regarding claim 19. Cai in view of Suk discloses The method of claim 16, Cai discloses wherein the dielectric fin is a first dielectric fin 25a and the air gap is a first air gap (left side), the method further comprising forming a second dielectric fin 25b adjacent and substantially parallel to the semiconductor fin (Fig 7), such that the semiconductor fin is disposed between the first dielectric fin and the second dielectric fin, wherein the S/D feature 30a/30b is formed in the S/D recess to contact [0079] a sidewall of the second dielectric fin, thereby defining a second air gap (Fig 7).

Regarding claim 20. Cai in view of Suk discloses The method of claim 16, Cai discloses wherein the semiconductor fin is a first semiconductor fin 5a, the dielectric fin is a first dielectric fin 25b, the S/D feature is a first S/D feature 30a, and the air gap is a first air gap, the method further comprising:
forming a second semiconductor fin 5b adjacent and substantially parallel to the first semiconductor fin (Fig 7);
forming a second dielectric fin 25a substantially parallel to the first semiconductor fin, wherein the first semiconductor fin and the second semiconductor fin are disposed between the first dielectric fin and the second dielectric fin (Fig 16: for plurality of dielectric fins and semiconductor fins. Thus, very left side dielectric fin is the first one and very right side dielectric fin is the second one. Then any inside semiconductor fins are first and second semiconductor fins, respectively); and
forming a second S/D feature 30b over the second semiconductor fin, wherein the second S/D feature contacts a sidewall of the second dielectric fin to form a second air gap, and wherein the first S/D feature and the second S/D feature merge to form a third air gap (Fig 7/Fig 16).  

Allowable Subject Matter
Claims 10-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first channel region and the second channel region each includes a plurality of semiconductor layers interleaved with the gate stack; a first dielectric fin and a second dielectric fin disposed over the substrate and oriented lengthwise along the first direction, the first semiconductor fin and the second semiconductor fin are disposed between the first dielectric fin and the second dielectric fin, the first dielectric fin forms a first air gap with the first S/D feature, and the second dielectric fin forms a second air gap with the second S/D feature”.

Claims 5-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an etch-stop layer disposed over the epitaxial S/D feature, the first dielectric fin, and the second dielectric fin”.

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the channel region of the semiconductor fin includes a stack of semiconductor layers interleaved with the metal gate stack”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “depositing a spacer layer over the semiconductor fin and the dielectric fin; and recessing the spacer layer to form spacers at bottom portions of the semiconductor fin and the dielectric fin, such that a bottom portion of the S/D feature is disposed between the spacers and that the air gap is partially enclosed by the spacers”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming an etch-stop layer over the S/D feature and the dielectric fin, such that the etch-stop layer partially fills the air gap”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826